Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7 – 9, and 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2012/170833) (hereinafter Chen) in view of Hendry et al. (US 2015/0063467) (hereinafter Hendry).

Regarding claims 1 and 17, Chen teaches a video decoding method and a terminal comprising a memory storing computer instructions, and a processor coupled to the memory, and when executing the computer program instructions is configured to perform a video decoding method, the video decoding method comprising: 
obtaining an encoded bitstream of an original video content (e.g. Fig. 4 and pars. 97 – 98: depicting and describing that the system obtains an encoded video bitstream of original video content); 
obtaining signaling information associated with the encoded bitstream, wherein the signaling information includes at least a sequence parameter set (SPS), and; (e.g. 50: describing that the system signaling information associated with the obtained encoded video bitstream, the signaling information including at least a sequence parameter set) 
determining an internal bit-depth K for adjusting the bit depth of the original video content (e.g. Fig. 2 and pars. 74 – 78: depicting and describing that the system determines an internal bit-depth for adjusting the bit depth of the original video signal); 
performing a decoding process on the encoded bitstream, based the signaling information and using the bit depth of the original video content, together with the internal bit-depth K, to recover the original video content (e.g. Fig. 4 and pars. 97 – 108: depicting and describing that the system performs decoding processing on the encoded bitstream based on the signaled information, the original bit depth of the video bitstream, and the internal bit depth to recover the original video content [IBDI modules in the decoder processing]); and 
presenting the original video content (e.g. Fig. 4 and par. 108: depicting and describing that the system outputs the original video content).
Chen does not explicitly teach:
wherein the SPS includes a parameter bit_depth_lumaminus8, which specifies a bit depth of samples of a luma array and a value of a luma quantization parameter range offset; and a parameter bitdepthchroma_minus8, which specifies a bit depth of samples of a chroma array and a value of a chroma quantization parameter range offset.
Hendry, however, teaches a video decoding method and terminal:
wherein the SPS includes a parameter bit_depth_lumaminus8, which specifies a bit depth of samples of a luma array and a value of a luma quantization parameter range offset; and a parameter bitdepthchroma_minus8, which specifies a bit depth of samples of a chroma array and a value of a chroma quantization parameter range offset (e.g. pars. 68 – 71: describing that the sequence parameter set includes a parameter bitDepthLumaMinus8 which specifies a bit depth of samples of a luma array and a value of a luma quantization parameter offset range, and a bitDepthChromaMinus8 which specifies a bit depth of samples of a chroma array and a value of a chroma sample quantization parameter range offset).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chen by adding the teachings of Hendry in order to specify the bit depth of the original video content based on bit_depth_chroma_minus8 and bit_depth_luma_minus8. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for efficient decoding of encoded video by storing information needed for decoding (Hendry, e.g. par. 9: describing a desire to achieve efficient decoding of encoded video by storing information needed for decoding).

Regarding claims 2 and 18, Chen and Hendry teach all of the limitations of claims 1 and 17, respectively, as discussed above. Chen further teaches wherein:
the decoding process includes intra prediction processing (e.g. Fig. 4, element 134 and 131B, and pars. 99 and 104 – 106: depicting and describing that the system includes intra prediction processing); and 
reference samples for the intra prediction processing are first represented using the bit depth specified by the bitdepth_luma_minus8 and the bit depth specified by the bit depthchromaminus8, and then the reference samples are right shifted by K for the intra prediction processing (e.g. Fig. 4, element 134 and 131B, and pars. 99 and 104 – 106: depicting and describing that the system performs internal bit depth increase processing on portions of the bitstream that will be used as reference samples, the reference samples are first represented using the original bit depth then right shifted by the internal bit depth amount for the intra prediction processing [see e.g. Fig. 2 and pars. 74 – 78: depicting and describing that the system increases the bit depth of the original image by right shifting the original image to the desired increased bit depth]).

Regarding claim 3, Chen and Hendry teach all of the limitations of claims 1 and 2, as discussed above. Chen further teaches:
wherein K is a constant having a value of 8, 9, or 10 (Chen, e.g. pars. 74 – 78: describing that the internal bit depth N is a constant having a value of 10).

Turning to claim 7, Chen and Hendry teach all of the limitations of claims 1 and 2. Chen further teaches:
wherein, provided that N and R are integers, the reference samples are right shifted by N bits for performing a directional intra prediction; and 36at end of an interpolation stage which originally involves a right shift of R bits to compensate scaling of interpolation filters, the R is modified as R-N to compensate the right shift applied on the reference samples (e.g. par. 124: describing that the system performs intra-prediction according to increased bit depth process, the intra prediction including an interpolation step, reasonably suggesting the reference samples are right shifted by N bits for performing a directional intra prediction; and 36at end of an interpolation stage which originally involves a right shift of R bits to compensate scaling of interpolation filters, the R is modified as R-N to compensate the right shift applied on the reference samples).

Regarding claims 8 and 20, Chen and Hendry teach all of the limitations of claims 1 and 17, respectively, as discussed above. Chen further teaches wherein:
the decoding process includes deblocking processing (e.g. Figs. 3 and 4 and pars. 80 and 97 – 103: depicting and describing that the decoding process includes deblock filtering) ; and 
input reconstruction samples for deblocking processing are first represented using the bit depth specified by the bit depth luma minus8 and the bit depth specified by the bitdepthchroma_minus8, and then the shifted reconstruction samples are right shifted by K for the deblocking processing (e.g. Figs. 2 and 4, and pars. 74 – 78, 82, and 97-108: depicting and describing that IBDI processing is performed for deblock filtering, the IBDI processing taking as an input reconstructed samples first represented using an original bit depth [samples output from the adder], right shifting the samples by a constant value for the deblock processing, wherein the original bit depth is the equivalent of the bit depth specified by the depth_Luma_minus8 and bitDepthChroma_minus8 [see discussion above], and wherein the constant value is the equivalent of K).

Turning to claim 9, Chen and Hendry teach all of the limitations of claims 1 and 8, as discussed above. Chen further teaches:
, wherein K is a constant having a value of 8, 9, or 10 (e.g. pars. 74 – 78: describing that the internal bit depth N is a constant having a value of 10).  

Regarding claim 19, Chen and Hendry teach all of the limitations of claim 17, as discussed above. Chen further teaches wherein:
wherein K is a constant having a value of 8, 9, or 10 (e.g. pars. 74 – 78: describing that the internal bit depth N is a constant having a value of 10).

Claims 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2012/170833) (hereinafter Chen) in view of Hendry et al. (US 2015/0063467) (hereinafter Hendry) as applied to claim 1 above, and further in view of Lim et al. (US 20200366940) (hereinafter Lim).

Regarding claim 11, Chen and Hendry teach all of the limitations of claim 1, as discussed above. Chen further teaches:
the decoding process includes filter processing (e.g. pars. 82 and 103: describing that the decoder includes filter processing on reconstructed samples); and
input samples for the filter processing are first represented using the bit depth specified by the bitdepth_luma_minus8 and the bit depth specified by the bitdepth_chroma_minus8, and then the input samples are right shifted by K for the filter processing (e.g. Figs. 2 and 4, and pars. 74 – 78, 82, and 97-108: depicting and describing that IBDI processing is performed for filter processing, the IBDI processing taking as an input reconstructed samples first represented using an original bit depth [samples output from the adder], right shifting the samples by a constant value for the filter processing, wherein the original bit depth is the equivalent of the bit depth specified by the depth_Luma_minus8 and bitDepthChroma_minus8 [see discussion above], and wherein the constant value is the equivalent of K).
Chen further teaches that the decoder is a HEVC compliant decoder (e.g. par. 37: describing that the decoder operates according to HEVC compression standard). Chen does not explicitly teach:
wherein the filter processing is adaptive loop filter (ALF) processing.
Lim, however, teaches a video coding and decoding method:
wherein the filter processing is adaptive loop filter (ALF) processing (e.g. Fig. 7, element 120, and pars. 2, 283 – 291: depicting and describing an HEVC compliant coder, the HEVC compliant coder including loop filtering, the loop filtering further including adaptive loop filter processing).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chen by adding the teachings of Lim in order for the filter processing to be adaptive loop filter processing. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding efficiency and enhanced image quality (Lim, e.g. par. 9: describing the desire to improve coding efficiency and enhance image quality).

Turning to claim 12, Chen, Hendry, and Lim teach all of the limitations of claims 1 and 11, as discussed above. Chen further teaches:
wherein K is a constant having a value of 8, 9, or 10 (e.g. pars. 74 – 78: describing that the internal bit depth N is a constant having a value of 10).

Regarding claim 14, Chen and Hendry teach all of the limitations of claim 1, as discussed above. Chen further teaches:
the decoding process includes filter processing (e.g. pars. 82 and 103: describing that the decoder includes filter processing on reconstructed samples); and
input samples for the filter processing are first represented using the bit depth specified by the bitdepth_luma_minus8 and the bit depth specified by the bitdepth_chroma_minus8, and then the input samples are right shifted by K for the filter processing (e.g. Figs. 2 and 4, and pars. 74 – 78, 82, and 97-108: depicting and describing that IBDI processing is performed for filter processing, the IBDI processing taking as an input reconstructed samples first represented using an original bit depth [samples output from the adder], right shifting the samples by a constant value for the filter processing, wherein the original bit depth is the equivalent of the bit depth specified by the depth_Luma_minus8 and bitDepthChroma_minus8 [see discussion above], and wherein the constant value is the equivalent of K).
Chen further teaches that the decoder is a HEVC compliant decoder (e.g. par. 37: describing that the decoder operates according to HEVC compression standard). Chen does not explicitly teach:
wherein the filter processing is cross-component adaptive loop filter (CCALF) processing.
Lim, however, teaches a video coding and decoding method:
wherein the filter processing is cross-component adaptive loop filter (CCALF) processing (e.g. Fig. 7, element 120, and pars. 2, 283 – 284, 292 – 297: depicting and describing an HEVC compliant coder, the HEVC compliant coder including loop filtering, the loop filtering further including cross-component adaptive loop filter processing).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Chen by adding the teachings of Lim in order for the filter processing to be cross-component adaptive loop filter processing. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding efficiency and enhanced image quality (Lim, e.g. par. 9: describing the desire to improve coding efficiency and enhance image quality).

Turning to claim 15, Chen, Hendry, and Lim teach all of the limitations of claims 1 and 14, as discussed above. Chen further teaches:
wherein K is a constant having a value of 8, 9, or 10 (e.g. pars. 74 – 78: describing that the internal bit depth N is a constant having a value of 10).
Allowable Subject Matter
Claims 4, 5, 10, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487